DTJFOUR, J.
On May 26th, 1910, Jacob Weil by written agreement undertook to sell to Cus. Solomon certain real estate for a specified price, the act of sale to be passed within sixty days thereafter.
In the instrument appears a statement signed by Pailet that he holds a deposit of $500.00 on account of the price of sale and to bind the same. When the title was tendered to Solomon, he admitted his inability to comply and gave an order on Pailet to pay to plaintiff the amount deposited.
Upon Pallet’s refusal to pay, this suit was brought for $250.00, it being alleged that Solomon had given notes for the other $250.00.
At the trial was introduced in evidence a document signed by E. L. Weil, plaintiff’s agent to the following affect:
“Received of Mr. Cus. Solomon the sum of $150.00, on account of Jacob Weil, for settlement and compromise in re property, etc.”
Weil was allowed to testify without objection tfmt it was not in full compromise and settlement, but on ac*182count; and-that Solomon said ££'I can give 'you $250.00, and Mr. Pailet will then give you the other $250.00.”
March 4, 1912.
Neither Solomon -nor Pailet took the stand to contradict or explain anything whatsoever, and we are therefore unable to find error in the judgment-in' favor of plaintiff for $250.00.
Judgment affirmed.
Grodchaux, J., takes no part.